Citation Nr: 0504195	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-23 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for low back pain.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for joint pain, due 
to undiagnosed illness.  

3.  Entitlement to service connection for bilateral post 
traumatic elbow epicondylitis.  

4.  Entitlement to an increased (compensable) rating 
residuals, fracture, right thumb.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO), which found no new and material 
evidence to reopen the claims for low back pain, and joint 
pain, due to undiagnosed illness.  The RO also denied service 
connection for bilateral post traumatic elbow epicondylitis 
and did not increase the veteran's noncompensable rating for 
residuals, fracture of the right thumb.  The notice of 
disagreement (NOD) was received that same month.  A statement 
of the case (SOC) was issued in May 2003.  A substantive 
appeal (VA Form 9) was received in August 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record reveals that the veteran initiated the 
instant claim to reopen his claims concerning low back pain 
and joint pain in 2000.  The law and regulations pertinent to 
new and material evidence were changed for claims filed on or 
after August 29, 2001.  The veteran's claims were filed 
before that date.  However, his May 2003 SOC provides the 
veteran the law and regulations pertinent to claims filed 
after August 29, 2001.  He should be provided the correct 
laws and regulations, in effect prior to the August 29, 2001 
date.  

Additionally, in August 2003, a medical statement was 
submitted on behalf of the veteran's service connection claim 
for bilateral post traumatic elbow epicondylitis by Luis 
Jorge Floresvilar, MD.  He related that the veteran was under 
treatment for this condition and others that he claimed were 
due to the veteran's "army injuries."  He did not submit 
any of the veteran's treatment records in connection with his 
statement.  An attempt to obtain these should be made.  

Finally, the veteran claims that his service-connected 
residuals, fracture, right thumb, are more severe than the 
current noncompensable rating reflects.  He complains of pain 
with decreased range of motion.  The veteran underwent VA 
examination in connection with this claim on at least two 
occasions, in August 2001 and August 2002.  Findings relative 
to the rating criteria for right thumb disability were not 
clearly made.  This should be corrected.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  After obtaining an appropriate 
release of information from the veteran, 
the RO should attempt to obtain copies of 
all treatment records relating to the 
veteran from Luis Floresvilar, MD, Avenue 
Munoz Rivera #500, Hato Rey, Puerto Rico, 
and associate those records with the 
claim folder.  

2.  Schedule the veteran for an 
appropriate VA orthopedic examination to 
assess the severity of his service-
connected residuals, fracture, right 
thumb disability.  The claims folder 
should be made available to the examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done, to range of motion studies.  The 
examiner should indicate whether there is 
a gap of one to two inches (2.5 to 5.1 
cm) between the right thumb pad and the 
fingers, with the thumb attempting to 
oppose the fingers, or if there is more 
than two inches between the right thumb 
pad and the fingers with the thumb 
attempting to oppose the fingers 

The examiner should determine whether 
there is weakened movement, excess 
fatigability, or incoordination of the 
right thumb.  The examiner should express 
an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the right thumb 
is used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  

3.  Readjudicate the veteran's claims of 
new and material evidence under the 
applicable criteria in effect prior to 
August 2, 2001.  

4.  If a benefit sought on appeal remains 
denied, prepare a supplemental statement 
of the case (SSOC) containing notice of 
all relevant actions taken on the claim, 
a summary of the evidence, and a 
discussion of all pertinent regulations, 
including the criteria in effect prior to 
August 29, 2001 governing new and 
material evidence claims.  The SSOC 
should be sent to the veteran and his 
representative.  Provide an appropriate 
period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




